PER CURIAM:
Nadine Batchelor appeals the district court’s order denying her motion for reconsideration of the court’s memorandum and order dismissing her employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Batchelor v. Northrop, No. 1:07-cv-01032-WMN (D.Md. Apr. 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.